     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 1 of 84



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                   )
                                         )
       Plaintiffs,                       )
                                         )       CIVIL ACTION NO.
v.                                       )         2:14cv601-MHT
                                         )              (WO)
JEFFERSON S. DUNN, in his                )
official capacity as                     )
Commissioner of                          )
the Alabama Department of                )
Corrections, et al.,                     )
                                         )
       Defendants.                       )

                    PHASE 2A INPATIENT TREATMENT
                     REMEDIAL OPINION AND ORDER

       Previously this court found that the State of Alabama

provides inadequate mental-health care in its prisons in

violation of the Eighth Amendment’s prohibition against

cruel and unusual punishment.                 See Braggs v. Dunn, 257

F. Supp. 3d 1171, 1267 (M.D. Ala. 2017) (Thompson, J.).

The issue now before the court is whether the defendants’

plan     to   remedy    the    deficiencies       found     in    inpatient

treatment--that         is,    mental-health          treatment    in   the

Residential       Treatment      Units       (RTUs)   and   Stabilization
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 2 of 84



Units (SUs)--is adequate.1                 The court finds that their

proposed    plan    fails        to     ensure     minimally    adequate

inpatient care in four of nine key disputed areas:                     (1)

ensuring   an   adequate      number         of   treatment    beds;   (2)

ensuring adequate treatment space; (3) making SU cells

suicide-resistant; and (4) managing high temperatures for

patients on psychotropic medication.                  Accordingly, the

court will order the relief necessary to address these

deficiencies    and    remedy         the    constitutional    violation

found.



                            I.        BACKGROUND

                   A. Procedural Background

    The plaintiffs in this class-action lawsuit include

inmates with mental illness in the custody of the Alabama




    1. The court and the parties have sometimes referred
to the RTUs and SUs collectively as ‘residential
treatment units.’   To avoid confusion, the court will
instead use the terms ‘inpatient care units’ or
‘mental-health units’ to refer to RTUs and SUs
collectively. Meanwhile, the court will refer to care
provided in hospital-level settings exclusively as
‘hospital-level care.’
                                       2
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 3 of 84



Department of Corrections (ADOC).              The defendants are the

ADOC Commissioner and the ADOC Associate Commissioner of

Health Services, who are both sued in only their official

capacities.     In a liability opinion, this court found

that ADOC’s mental-health care was, “[s]imply put, ...

horrendously inadequate.”            Braggs, 257 F. Supp. 3d at

1267.

    After     two     months    of       mediation   to    develop       a

comprehensive remedial plan to address all of the factors

contributing to the Eighth Amendment violation, it became

apparent that the remedy was too large and complex to be

addressed all at once.         The court therefore severed the

remedy into several discrete issues, to be addressed

seriatim.     See Phase 2A Revised Remedy Scheduling Order

on Eighth Amendment Claim (doc. no. 1357).                Two related

issues,     which     the    court        later   consolidated       for

simultaneous        resolution,          are   “identification       and

classification of prisoners with serious mental-health

needs” and “out-of-cell time and treatment for inmates

in need of residential treatment,” that is, inpatient


                                     3
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 4 of 84



care.    See Additional Phase 2A Revised Remedy Scheduling

Order on Eighth Amendment Claim (doc. no. 1524) at 2.

      In the liability opinion, the court found that ADOC

“fails to provide residential-level care to those who

need it,” as a result of flawed identification processes.

Braggs, 257 F. Supp. 3d at 1205.          Specifically, the court

found ADOC’s historically inadequate intake and referral

processes led to empty beds in RTUs and SUs, despite the

existence of individuals in need of inpatient care.                  See

id.     Those who do make it into the inpatient units, the

court found, still fail to receive proper care.                  See id

at 1212.     Instead, the inpatient units operate “almost

exactly the same way” as segregation, id., with “a severe

lack of out-of-cell time[] and a lack of meaningful

treatment activities,” id. at 1214.            These conditions put

patients “at a substantial risk of continued pain and

suffering,    decompensation,       and   self-harm.”         Id.        In

short, “ADOC's failure to provide adequate treatment and

out-of-cell time in mental-health units forces the most

severely mentally ill patients to face yet another risk


                                   4
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 5 of 84



factor for decompensation, even though their placement

was for the specific purpose of alleviating the symptoms

of their mental illness.”              Id. at 1217.

       When the court turned to the remedy for these two

related elements of the Eighth Amendment violation, it

gave the defendants an opportunity to propose a remedial

plan    and    allowed         the   plaintiffs    to    respond.        See

Defendants’        Phase        2A    Proposed     Remedial      Plan     on

Identification,          Classification,         and   Residential      Unit

Out-of-Cell        Time        and   Treatment     (doc.      no.   1594);

Plaintiffs’ Response (doc. no. 1649).                   The parties then

reached agreements, which the court approved, regarding

remedies       for       the     first     issue--ADOC’s        deficient

classification and identification processes, including

both intake and referral.                See Coding Injunction (doc.

no. 1792); Intake Injunction (doc. no. 1794); Referral

Injunction (doc. no. 1821).

       The court later held a hearing on the issues not

resolved      by   the    parties’     agreements       and   whether    any

remedial order at all should be entered as to inpatient


                                       5
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 6 of 84



treatment at this time.             Since the hearing, the parties

have      reached     additional            stipulations        regarding

out-of-cell time and treatment in inpatient units:                    the

Individualized Treatment Planning Injunction (doc. no.

1865); the Psychotherapy and Confidentiality Injunction

(doc.     no.     1899);      and     the        Correctional     Officer

Confidentiality       Injunction         (doc.    no.   1900).      These

stipulations include that ADOC must provide 10 hours of

structured and 10 hours of unstructured out-of-cell time

per week in all inpatient units.                 See Psychotherapy and

Confidentiality Stipulations (doc. no. 1899-1).                       The

parties also agreed that the units shall have available

at least psycho-educational groups, individual therapy,

group     psychotherapy,       pharmacotherapy,          and     activity

therapy.       See id at 2.

       In March 2020, the court issued an interim injunction

to enforce all of the parties’ stipulations until, at the

latest, December 30, 2020.            See Interim Injunction (doc.

no. 2793).       Because of the novel coronavirus pandemic,

the    issue    of   whether    the      stipulations      satisfy    the


                                     6
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 7 of 84



requirements of the Prison Litigation Reform Act (PLRA),

18 U.S.C. § 3626(a)(1)(A), beyond that date cannot be set

for final resolution until the fall, and the court will

defer judgment as to whether the measures are warranted

until that hearing has occurred.             Regardless, the court

relies in this opinion on the defendants’ representations

that they agreed to the stipulations in good faith and

that ADOC intends to continue complying with them.                   See

Mar. 5, 2019, Status Conf. Tr. (doc. no. 2399) at 42 (the

defendants stating that “the Department of Corrections

negotiated these stipulations in good faith.                 And we're

still focused on compliance with those orders”).                     The

stipulations     affecting       today’s     order     on    inpatient

treatment units are described in detail throughout this

opinion.



                     B. Factual Background

      As stated, ADOC’s inpatient care includes two types

of units, RTUs and SUs, which together house and treat

the   most   severely     mentally     ill   inmates.        RTUs    are


                                   7
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 8 of 84



intended to provide a therapeutic environment to mentally

ill inmates in need of intensive and ongoing care.                There

are three levels to the RTU: inmates in levels one and

two (called ‘closed’ RTUs) live in individual cells while

level three is ‘open,’ which means that patients live in

an open dormitory with other RTU residents.                 RTU levels

are decreasingly intensive and restrictive from level one

to level three, with some patients progressing through

the   levels      as   their   conditions      improve    and    others

remaining at a particular level based on their ongoing

conditions and symptoms.

      SUs are for patients who are suffering from acute

mental-health problems, such as acute psychosis or other

conditions causing an acute risk of self-harm, and who

have not been stabilized through other interventions.

SUs   are   the    most   intensive      and    restrictive      units,

intended to stabilize patients as quickly as possible so

that they can return to a less-restrictive environment.

All SU patients are housed in an individual cell.




                                   8
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 9 of 84



    Three of ADOC’s major prison facilities--Bullock,

Donaldson, and Tutwiler--serve as ‘treatment hubs’ for

mental-health services and contain RTUs and SUs.                         In

addition to these treatment hubs, Kilby has a limited

number of SU beds.



                         II. LEGAL STANDARD

    The court’s remedial order regarding the SUs and RTUs

is governed by the PLRA, which provides that a “court

shall not grant or approve any prospective relief unless

the court finds that such relief is narrowly drawn,

extends     no    further    than       necessary   to    correct     the

violation    of    the    Federal       right,   and     is   the   least

intrusive means necessary to correct the violation of the

Federal     right.”         18   U.S.C.     § 3626(a)(1)(A).             In

conducting this ‘need-narrowness-intrusiveness’ inquiry,

the court is required to “give substantial weight to any




                                    9
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 10 of 84



adverse impact on public safety or the operation of a

criminal justice system caused by the relief.”                        Id.

       “As this court has stated before, [prison officials

in cases challenging prison conditions] should be given

considerable           deference     in    determining      an    appropriate

remedy      for    the     constitutional            violations    involved.”

Laube       v.     Haley,      242        F.    Supp.     2d      1150,     1153

(M.D. Ala. 2003) (Thompson, J.) (citing Bell v. Wolfish,

441 U.S. 520, 547-48 (1979)); see also Turner v. Safley,

482 U.S. 78, 85 (1987) (“[F]ederal courts have ... reason

to      accord         deference     to        the     appropriate        prison

authorities.”).

       Nevertheless, this court retains the responsibility

to remedy a constitutional violation.                           See Brown v.

Plata, 563 U.S. 493, 511 (2011).                     While a court “must be

sensitive         to     the   State’s         interest    in     punishment,

deterrence, and rehabilitation, as well as the need for

deference to experienced and expert prison administrators

faced with the difficult and dangerous task of housing

large numbers of convicted criminals,” id., it “must not


                                          10
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 11 of 84



shrink        from      [its]     obligation        to     enforce       the

constitutional          rights      of     all     persons,     including

prisoners.”       Id.    (internal quotation marks and citations

omitted).        It “may not allow constitutional violations

to     continue      simply     because    a     remedy   would    involve

intrusion into the realm of prison administration.”                      Id.

Accordingly,            the       deference         afforded         prison

administrators in remedying a constitutional violation

must not be “complete.”             King v. McCarty, 781 F.3d 889,

897 (7th Cir. 2015) (per curiam) (citing Plata, 563 U.S.

at 511).



                                III. DISCUSSION

       Though the parties have agreed to many remedial

measures to address the constitutional inadequacies in

ADOC’s      inpatient     mental-health        treatment,     significant

issues remain in dispute.             The plaintiffs ask the court

to order relief in nine areas: (1) increasing the number

of inpatient treatment beds available; (2) increasing the

amount of confidential treatment space; (3) making all


                                      11
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 12 of 84



SU cells suicide-resistant; (4) air conditioning all

mental-health       units;      (5)     establishing        admissions

criteria for the different levels of inpatient treatment;

(6) defining privileges and rights of patients in the

units; (7) increasing natural light; (8) and providing

additional training to correctional officers who work in

mental-health units.         The plaintiffs also seek a court

order regarding (9) monitoring of inpatient treatment.

    The defendants, on the other hand, argue that the

court should not enter any remedial order at this time.

First, they contend that the remedy is limited in scope

to out-of-cell time and treatment and that the remedial

orders the plaintiffs seek do not fit into either issue.

Second, they argue that criticisms of their proposed

remedial plan are premature and that the court should

give the defendants an opportunity to implement their

plan before entering any remedial order.

    For the reasons that follow, the court finds the

defendants’ proposed plan incomplete with regard to the

first four of the nine areas listed above.


                                   12
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 13 of 84




                A. Number of Inpatient Treatment Beds

                              i. Findings

       In the liability opinion, the court found that “ADOC

does not adequately utilize residential treatment unit

beds and fails to provide residential-level care to those

who     need   it,   leading     to     persistent      or    worsening

symptoms.”     Braggs, 257 F. Supp. 3d at 1205.              In reaching

this    conclusion,     the    court    credited     defense      expert

Dr. Raymond      Patterson’s        opinion      that,       based        on

comparisons to other American prison systems, “roughly

15 % of prisoners on [ADOC’s] mental-health caseload

should be housed in RTU or intensive stabilization unit

settings.”       See    id.      With    3,439     patients     on    the

mental-health caseload in September 2016, see Joint Ex.

344, Sept. 2016 Monthly Operating Report (doc. no. 1038-

703) at 1, Dr. Patterson’s 15 % estimate meant that

“approximately 515 ADOC prisoners should [have been]

housed in the RTU or the SU,” Braggs, 257 F. Supp. 3d at

1205.    However, only “310 of the 376 RTU and SU beds were


                                   13
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 14 of 84



being used to house prisoners with mental-health needs.”

Id.       Internal reports from ADOC showed that “[t]his

practice of not filling even existing mental-health unit

beds has persisted for years.”               Id.

       Since the liability opinion, the estimate that 15 %

of     the     mental-health        caseload       requires     inpatient

treatment has emerged as an expert consensus.                       In her

testimony about the defendants’ proposed remedial plan,

plaintiff expert Dr. Kathryn Burns agreed with defense

expert Dr. Patterson that “ADOC should have residential

treatment beds of one sort or another for 15 % of the

[mental-health] caseload.”                 Apr. 27, 2018, Trial Tr.

(doc. no. 2696) at 114.               Defense consultant Dr. Mary

Perrien also agreed with the 15 % estimate.                  See Dec. 12,

2017, Trial Tr. Rough Draft (R.D.) at 85 (“Q: ... as a

general matter, you anticipate that 15 % of the caseload

would be housed in the RTU or SU; correct?                      A: That’s

correct.”).        Dr. Perrien suggested, however, that 1 % of

the     overall      caseload     should     receive     either     SU       or

hospital-level care, and thus, the 15 % estimate may


                                      14
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 15 of 84



include    those    requiring      hospital-level          settings       in

addition to those who should be housed in the RTUs and

SUs.    See id. at 87.

       The court also found that ADOC, at the same time,

systematically under-identifies mentally ill inmates and

that,     therefore,       the    mental-health           caseload    was

significantly smaller than would be expected under a

functioning intake, classification, and referral system.

See Braggs, 257 F. Supp. 3d at 1205 n.32.                  In September

2016,     the   caseload     in    major     ADOC    facilities       was

approximately       14      %     for      men      and      52 %     for

women--substantially less than the 20 to 30 % average

rate of mental illness for men and 75 to 80 % average for

women in correctional systems across the country.2                    See


    2. In the liability opinion, the court relied on the
actual ADOC caseload percentages of between 14 % and 15 %
for men and 54 % for women at Tutwiler Prison for Women,
which came from ADOC statistics from June 2016. See
Braggs, 257 F. Supp. 3d at 1201, 1248. However, because
the court ultimately relied on the mental-health caseload
from the September 2016 monthly report to calculate the
estimated need for 515 inpatient beds, the court instead
uses the September 2016 mental-health caseload statistics
here. In September 2016, the male population in ADOC
major facilities was 18,711 with a caseload of 2,696 and

                                   15
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 16 of 84



id. at 1201.         Thus, the court’s estimate of 515 inmates

in need of inpatient treatment, based on 15 % of the

caseload at that time, likely was significantly less than

the reality of the existing need.                See id. at 1205 n.32.



            ii. Changes to Identification Procedures

       As discussed, the parties have since entered into

stipulations to address the issue of under-identification

of     inmates     with    mental-health        needs.        See    Intake

Injunction (doc. no. 1794); Referral Injunction (doc. no.

1821).      These stipulations, which are aimed at improving

the intake and referral processes, and their effects on

the mental-health caseload are described below.



                                    a. Intake

       ADOC’s failure to utilize adequately its inpatient

treatment       units     is   “a    problem    that   starts    with    the

inadequate intake screening process.”                    Braggs, 257 F.



the female population at Tutwiler was 885 with a caseload
of 458. See Joint Ex. 344, Sept. 2016 Monthly Operating
Report (doc. no. 1038-703) at 1.
                                       16
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 17 of 84



Supp. 3d. at 1206.               Experts from both sides testified

that    fundamentally            flawed      intake   procedures     led    to

systematic under-identification of mentally ill inmates,

including those in need of inpatient treatment.                      See id.

At the time of the liability trial, the intake process

was         conducted       by       unsupervised        licensed     nurse

practitioners (LPNs) who are unqualified “to assess the

presence or acuity of mental illness symptoms based on

the information obtained during the intake process.”                       Id.

at 1202.        Further, the problem of understaffing led to

some    inmates       not     even     participating     in   this   intake

process;       without        enough    mental-health      practitioners,

inmates were sometimes sent from Kilby, where all male

inmates are screened, to other facilities without having

received an initial intake.                  See id at 1203.

       To    remedy     the    inadequate       intake   procedures,       the

parties       reached    stipulations          requiring   the   following

steps, among others, be taken upon an inmate’s arrival

to ADOC.       See Intake Injunction (doc. no. 1794).                As soon

as possible and no later than 12 hours after arrival, a


                                        17
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 18 of 84



registered nurse (RN) with mental-health training must

conduct and document a mental-health intake screening.

See Intake Stipulations (doc. no. 1794-1) at 1.                            Using

agreed-upon intake tools and metrics, the mental-health

RN will determine whether a referral is indicated and,

if so, designate whether it is emergent, urgent, or

routine, as defined by the parties’ agreement.                           See id.

at 5.        Where a referral has been made to psychiatry, a

psychiatrist will evaluate the inmate within seven days

of    a   nonurgent      referral      and    24    hours     of   an     urgent

referral.       See id. at 10-11.

       For    every    inmate,      within    14    days     of    the    intake

screening,       a    psychologist      or        licensed    mental-health

professional will conduct an additional mental-health

screening       including      a    social-history           assessment      and

suicide-risk assessment.               See id. at 7-8.             A licensed

psychologist,         psychiatrist,          or    certified       registered

nurse        practitioner          (CRNP)     collaborating          with      a

psychiatrist          will    then     assign        the      individual       a

mental-health code after review of the intake screening


                                      18
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 19 of 84



and assessment results.          See id. at 8.      The mental-health

code assigned to each inmate shall be considered and

utilized by ADOC Classification personnel when making

institutional assignments.          See id. at 13.



                             b. Referral

    The parties have also agreed to measures to improve

referral procedures.        See Referral Injunction (doc. no.

1821).     As the second mechanism for identifying and

classifying inmates with mental illness (intake being the

first), the referral process is critical to identifying

“prisoners whose mental illnesses develop during their

incarceration and prisoners whose mental-health needs

were not identified during the intake process.”                 Braggs,

257 F. Supp. 3d. at 1203.           During the liability trial,

experts   from    both   sides     agreed    that    ADOC’s    referral

process was seriously deficient.            First, the court found

ADOC lacked “a system to triage and identify the urgency

of each request, and to make referrals according to the

level of urgency.”         Id.     Second, the court found that


                                   19
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 20 of 84



correctional officers, who were already overburdened due

to overcrowding and understaffing, were ill-positioned

to identify and refer inmates with mental-health needs.

See id. at 1203-04.

      The parties have since agreed that all ADOC personnel

who    have   direct      contact       with   inmates,       including

correctional officers, must complete a ‘Comprehensive

Mental Health Training Curriculum,’ to be approved by

plaintiff expert Dr. Burns.             See Referral Stipulations

(doc. no. 1821-1) at 1-2.            This comprehensive training

will include curricula regarding “[t]he early warning

signs or symptoms of mental illness”; “[t]he availability

of mental health services within the ADOC”; “[t]he nature

and extent of mental health services available within the

ADOC”; “[t]he process for referring inmates for mental

health evaluations,” id. at 3; and “how to properly

characterize what is an emergent, urgent, or routine

referral,” Additional Stipulations Regarding Referrals

(doc. no. 1821-2) at 7.           The parties represented at a

hearing in December 2019 that development and approval


                                   20
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 21 of 84



of this training were still in process but would soon be

complete.    See Dec. 6, 2019, Status Conf. Tr. (doc. no.

2686) at 62.        Upon approval of this training, all staff

to receive the training must do so within 30 days of

assignment     to     a   major     facility.         See   Additional

Stipulations Regarding Referrals (doc. no. 1821-2) at 7.

    The     parties       have    also   clarified      that    inmates

themselves may request mental-health services and that

“[a]ny    individual      working    within    ADOC   may    refer    any

inmate within a major facility for assessment by mental

health personnel.”         Id. at 1.     The stipulations describe

the referral procedures and documentation required for

emergent, urgent, and routine referrals.                All referrals

must result in a clinical assessment and/or intervention

by a mental-health provider, psychologist, mental-health

CRNP, or psychiatrist.           See Referral Stipulations (doc.

no. 1821-1) at 5.          To triage these requests, ADOC has

committed to designating one nurse per shift to serve as

the triage nurse at every major facility, who must be at

least qualified as an RN with mental-health training.


                                    21
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 22 of 84



See Additional Stipulations Regarding Referrals (doc. no.

1821-2) at 2-3.



                     c. Effects of Stipulations

       The      stipulations     regarding      intake     and    referral

processes appear to target the deficiencies the court

found      to    contribute     to    the   under-identification             of

inmates with mental-health needs, including those in need

of inpatient treatment.              According to plaintiff expert

Dr. Burns and ADOC Director of Psychiatry Dr. Edward

Kern, once ADOC has functioning identification processes,

it      should     expect      its    mental-health         caseload         to

substantially increase to reflect the average caseload

in American prisons with functioning mental-health care

systems.        See Apr. 27, 2018, Trial Tr. (doc. no. 1817)

at 16 (Dr. Burns’s testimony that functioning intake will

increase the mental-health caseload); Apr. 25, 2018,

Trial Tr. (doc. no. 1942) at 46 (Dr. Kern’s testimony

that the mental-health caseload is expected to increase

under functioning intake and classification system).                         At


                                      22
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 23 of 84



the December 2019 hearing, counsel for the plaintiffs

represented that, as a result of updated identification

procedures,          the     mental-health          caseload      is     now

approaching, but not yet reaching the size the experts

expect.       See Dec. 6, 2019, Hr’g Tr. (doc. no. 2686) at

30.       According to a report filed shortly after that

hearing, the caseload has reached 21 % of the total male

ADOC population (up from 14 %) and 67 % of the female

population (up from 52 %).                  See Joint Report Regarding

the Mental Health Caseload (doc.                 no. 2705) (showing a

male caseload of 3,543 and a female caseload of 608);

Dec. 2019 ADOC Monthly Statistical Report at 4, available

at

http://www.doc.state.al.us/docs/MonthlyRpts/DMR%2012%20

December%202019PUB.pdf (showing a male population in ADOC

major facilities of 16,585 and a female population at

Tutwiler of 901).             The plaintiffs made the unrefuted

representation         during    the     December    hearing     that    the

caseload        is    expected      to       continue    expanding       and

stabilizing until it reaches a representative proportion


                                       23
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 24 of 84



of the ADOC population around October 2020.                See Dec. 6,

2019, Hr’g Tr. (doc. no. 2686) at 30.

       To be sure, the number of patients in RTUs and SUs

has also increased since the liability trial.                     As of

December 2019, ADOC is housing 387 men and 18 women in

inpatient units, see Joint Report Regarding the Mental

Health Caseload (doc.          no. 2705),3 up from the 310 men

and 14 women housed in these units in 2016, see Joint Ex.

344,    Sept.   2016   Monthly      Operating     Report    (doc.     no.

1038-703) at 3-4.       However, these numbers reflect only a

marginal    increase     in   the    overall    percentage      of    the

mental-health        caseload        housed      in     mental-health

units--from 9.4 % in September 2016, see id., to 9.8 % in




    3. Importantly, the December filing reports “the
total number of inmates receiving residential-level
mental health treatment in ADOC’s residential treatment
units and stabilization units,” not necessarily all those
actually in need of inpatient care. Joint Report
Regarding the Mental Health Caseload (doc. no. 2705) at
1 n.1 (emphasis added).
                                    24
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 25 of 84



December 2019, see Joint Report Regarding the Mental
                                          4
Health Caseload (doc. no. 2705).



                iii. Remaining Areas of Dispute

    The defendants argue that the liability opinion does

not mandate any remedial action regarding the number of

inpatient treatment beds available.                  According to the

defendants’ plan, there are 46 SU beds and 400 RTU beds

available across all facilities for men, and eight SU

beds and 50 RTU beds available for women. See Defendants’

Phase   2A   Proposed      Remedial     Plan    on    Identification,

Classification, and Residential Unit Out-of-Cell Time and

Treatment (doc. no. 1594) at 24, 26.                   The defendants

argue that the 96 beds in the Structured Living Unit




    4. The court reaches these calculations by dividing
the total number of patients in RTUs and SUs by the
mental-health caseload size.    In September 2016, there
were 324 total patients in RTUs and SUs and 3,439 patients
reported on the caseload. See Joint Ex. 344, Sept. 2016
Monthly Operating Report (doc. no. 1038-703) at 1, 3-4.
In December 2019, there were 405 patients in RTUs and SUs
and 4,151 patients on the caseload.      See Joint Report
Regarding the Mental Health Caseload (doc. no. 2705) at
1.
                                   25
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 26 of 84



(SLU) at Donaldson should also be included in the total

number of beds in the “mental-health units.”                   Defendants’

Reply in Support of Proposed Opinion (doc. no. 1849) at

7 n.5.     The SLU is “a diversionary outpatient unit for

persons with serious mental illness or who are otherwise

found    to   be     inappropriate    for     a    restrictive     housing

placement in lieu of a restrictive housing placement.”

Psychotherapy and Confidentiality Stipulations (doc. no.

1899-1) at 13.

    ADOC      does     not   plan    to     increase     the    number    of

inpatient      treatment      beds        available.       Rather,       the

defendants assert that the existing beds are sufficient

to meet the need, demonstrated by the number of beds

unused and available in the RTUs and SUs.                  They further

assert that the projected number of inmates in need of

inpatient treatment at ADOC prisons is speculative given

the possibilities that ADOC will house fewer inmates

overall;      that    some   patients       will    be   transferred      to

hospital-level care; and that, with improvements to other

inadequacies in the provision of mental-health care,


                                     26
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 27 of 84



fewer      inmates     will    need    inpatient      treatment.         See

Defendants’ Reply in Support of Proposed Opinion (doc.

no. 1849) at 19-21; June 18, 2018, Oral Arg. Tr. (doc.

no. 1905) at 45-46.

       The plaintiffs initially argued that, based on the

most conservative calculation of the need for inpatient

treatment,       the   court    should     order    the   defendants         to

“construct, refurbish, or otherwise establish a total of

500 mental-health unit beds for prisoners at men’s major

facilities and 128 mental-health unit beds for prisoners

at    women’s     major     facilities.”         Plaintiffs’      Proposed

Opinion      (doc.     no   1840)     at   18.     More   recently,      the

plaintiffs instead requested that the court order ADOC

to “reassess the need for RTU/SU beds once its caseload

stabilizes.”         Joint Report Regarding the Mental Health

Caseload (doc. no. 2705) at 3.

       The     plaintiffs        argue      that    ADOC’s      continued

underutilization of its existing beds is not evidence

that more beds will not be needed, but rather that ADOC

still fails to identify individuals in need of inpatient


                                      27
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 28 of 84



treatment.      The plaintiffs assert that the agreed-upon

remedial measures to address under-identification will

continue   to   increase      the    number   of   patients      on   the

caseload as well as increase the number of patients

identified as needing inpatient care.                They also point

to defense expert Dr. Patterson’s opinion that vacancies

in mental-health units were likely partly due to the lack

of treatment provided, which rendered placement in those

units minimally useful.             See Jan. 31, 2017, Trial Tr.

(doc. no. 1277) at 286.        The plaintiffs assert that, when

the mental-health units are functioning--that is to say,

providing treatment and out-of-cell time and meeting

their therapeutic purpose--ADOC will see an increase in

the number of inmates referred to and retained in RTUs

to receive the level of care they need.



                    iv. The Court’s Resolution

    The court finds that the defendants’ plan fails to

account for the number of inpatient treatment beds that

will be required once ADOC properly identifies and refers


                                    28
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 29 of 84



inmates      for   necessary    inpatient        treatment.       For   the

reasons that follow, the court finds that doing nothing

to ensure that ADOC has enough beds to meet the need is

unacceptable.        However, the court does not think it is

appropriate, at this time, to require the defendants to

create a specific number of beds.                  Instead, the court

will take the more limited approach of ordering them to

devise their own plan as to how they will accommodate the

increasing need.

       The defendants’ ‘do nothing’ approach to the issue

of bed space is inadequate for several reasons.                      First,

basing a remedial plan on the ‘actual’ caseload and

current       identified       need        for   inpatient       treatment

encourages ADOC to continue to under-identify the need

and    underutilize     its     mental-health           units   to    avoid

creating more beds.         The court has already found these

practices contribute to decompensation, self-harm, and

pain, in violation of the Eighth Amendment.

       Second, the need for additional inpatient treatment

beds    is   not   merely   “hypothetical”         as    the    defendants


                                      29
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 30 of 84



argue.    Defendants’ Reply in Support of Proposed Opinion

(doc.    no.    1849)     at    18.        ADOC’s    present        caseload

statistics do not change the experts’ agreement that the

size    and    needs    of     the    caseload      should     approximate

averages from correctional systems across the country.

As discussed, the experts agree that ADOC can anticipate

approximately 15 % of the mental-health caseload to need

inpatient mental-health treatment.                   In its liability

findings,      the     court    found      no   reason    to       expect   a

substantial deviation from national averages in ADOC

prisons. Braggs, 257 F. Supp. 3d at 1201. The defendants

have not presented any evidence to suggest the experts’

projections are an overestimate.5

       Based on the experts’ projections, the need for

inpatient      treatment       is    due   to   outgrow      the    existing



    5. The court is not persuaded by the defendants’
argument that the need for inpatient treatment will not
increase because outpatient treatment will improve. The
experts’ estimate of 15 % is based on comparisons to
other prison systems in the United States that presumably
provide at least minimally adequate outpatient mental-
health treatment.     Once ADOC’s outpatient treatment
improves and its identification processes are fully

                                      30
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 31 of 84



inpatient        treatment     units.               As    ADOC   continues    to

implement the agreed-upon remedial measures, the size of

the     mental-health        caseload         has    increased     and   should

continue to increase, as should the number of patients

referred for inpatient treatment.                        For men, the caseload

has already grown from 14 % to 21 % of the population,

slightly exceeding the experts’ conservative estimate of

20 %.      See Dec. 2019 ADOC Monthly Statistical Report at

4,                                available                                   at

http://www.doc.state.al.us/docs/MonthlyRpts/DMR%2012%20

December%202019PUB.pdf. Calculating 15 % of the December

male caseload results in an estimate of 531 beds required

to        meet        the         need         for          residential-level

care--substantially more than the 446 beds ADOC reports

are currently available.             Though the female caseload had

not     yet    reached      the    conservative             estimate,    as   of

December, it had also grown from 52 % to 67 % of the

population.        Id.      The December female prison population




functioning, the percentage of inmates identified for
inpatient treatment should increase.
                                         31
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 32 of 84



of    901,     id.,    yields     a    conservative        projection       of   a

caseload of 676 patients, such that approximately 101

female inmates should be housed in inpatient care units.

Even         applying        the        15 %         estimate        to       the

under-representative              December      2019       female    caseload,

ADOC’s existing 58 inpatient beds fall short of the

approximately          91    female      inmates       projected      to     need

inpatient treatment.              These numbers mean that there are

currently enough beds for only 12.6 % of the December

male       caseload         and       only     9.5     %     of     even      the

under-representative                           December                    female

caseload--substantially less than 15 %.

       Meanwhile, despite the fact that the projected needs

significantly exceed the existing capacities of the RTUs

and     SUs,    many    inpatient        beds     remain      vacant.        The

defendants reported in December that only 387 men and,

perhaps most concerningly, only 18 women were receiving

inpatient care.         These vacancies do not support a finding

that     ADOC    has    enough        treatment      beds.        Rather,    they

reflect the substantial likelihood that approximately 144


                                        32
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 33 of 84



men and 83 women are still not receiving the inpatient

treatment they need.          More than three years after the

liability trial, it appears that ADOC continues both to

under-identify mental-health needs and underutilize its

existing inpatient beds.           This ongoing failure may be

explained in part by the fact that, though the intake and

referral stipulations have been in place for over two

years now, their full implementation has been delayed.

First,   as   of     December    2019,    when      the    joint    report

regarding     the     caseload     statistics        was     filed,    the

‘Comprehensive Mental Health Training,’ which includes

training for correctional staff on identifying mental

illness symptoms and making mental-health referrals, had

not yet been finalized and implemented.                Second, and most

significantly,       understaffing       is    an   ongoing      obstacle.

Without sufficient mental-health and correctional staff

to implement the intake and referral processes, remedial

measures can go only so far to address the problem of

under-identification. Thus, though ADOC may have updated

its   policies      and   procedures     and    seen      some   resulting


                                   33
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 34 of 84



improvements, the court finds that the status of the

mental-health caseload and inpatient units does not yet

reflect    the    results     expected      once     ADOC     has   fully

implemented the identification and staffing remedies.

      Nonetheless, in deference to the defendants, the

court declines to order the creation of a specific number

of additional RTU or SU beds to meet the expected need.

Instead, the court will order the defendants to propose

a plan for how it will accommodate the expected increase

in patients referred for inpatient treatment, based on

the   experts’     projection      that     this     number     will      be

approximately       15 %     of   the     projected     mental-health

caseload.6    Alternatively, if the defendants contest the

experts’ consensus, they may conduct a “needs assessment”

of ADOC’s specific system, as posed by defense expert

Dr. Patterson as another way to estimate the need.                     Jan.

31, 2017, Trial Tr. (doc. no. 1277) at 90-91.                   Any such

assessment       will   be    subject     to   the    court’s       later



    6.   The defendants’ plan should take into account
that, as of December, the male caseload already exceeded
the experts’ conservative projection.
                                   34
    Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 35 of 84



determination of the reliability of the assessment’s

findings.        The court will allow the defendants to propose

a    plan    based     either        on    the     expert    consensus     or,

alternatively, based on the results of an independent

needs assessment.

      In any case, the defendants may not include in their

calculation of existing beds the beds in the Structured

Living Unit (SLU), which is an outpatient unit created

since the start of this litigation as an alternative to

segregation for inmates with serious mental illness.                       See

Psychotherapy and Confidentiality Stipulations (doc. no.

1899-1) at 13.          The parties have already agreed that

inmates “in need of residential-level care shall not be

housed in the SLU.”            Id.

      The    court     does,    however,         accept     the   defendants’

assertion that adequate provision of hospital-level care

may narrow the gap between the need for and the existing

number      of    SU   beds.          ADOC       has   contracted    for    14

hospital-level treatment beds at Citizens Baptist Medical

Center.      See Joint Report Regarding the Mental Health


                                          35
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 36 of 84



Caseload (doc. no. 2705) at 2.             In accordance with the

parties’ stipulations on hospital-level care, ADOC has

also agreed to reassess ADOC’s need for hospital beds on

an annual basis.       See Amended Stipulation Regarding the

Provision of Hospital-Level Care (doc. no. 2383-1) at 2.

As discussed, defense consultant Dr. Perrien indicated

that, when calculating the 15 % of the caseload in need

of inpatient treatment she would include inmates in need

of hospital-level care, in addition to those housed in

RTUs and SUs.      See Dec. 12, 2017, Trial Tr. R.D. at 87.

Accordingly, the defendants may include in their plan an

explanation of how, if at all, these 14 hospital beds

affect the number of SU beds needed.

    Finally, the defendants’ proposed plan should also

take into consideration their own expert Dr. Patterson’s

caution not to simply “throw” more beds into the existing

RTUs and SUs: “[I]t trivializes if we just put more beds

in, we’ll be okay. ... The environment has to be safe.

Don’t put our officers at risk of being harmed. ...

[T]hat’s why I’m hesitant to suggest just throwing beds


                                   36
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 37 of 84



at it will fix it.           There’s much more to it than that.”

See Jan. 31, 2017, Trial Tr. (doc. no. 1277) at 252-53.



                            v. PLRA Findings

       Section 3626(a)(1)(A) of the PLRA requires a district

court to make particularized findings that each provision

of     prospective        relief   ordered     satisfies      the    ‘need-

narrowness-intrusiveness’             requirement.           See     United

States v. Sec’y, Fla. Dep’t of Corr., 778 F.3d 1223, 1228

(11th      Cir.    2015).       The    court    now    finds     that    the

requirement that the defendants plan for how they will

accommodate all those referred for inpatient treatment

under       ADOC’s        improved      identification          procedures

satisfies the PLRA.          While the defendants take issue with

the contention that ADOC requires more inpatient beds,

the court’s remedial order is based on the consensus of

the witnesses, including the defendants’ own expert and

consultant.        Ensuring sufficient treatment beds to meet

the needs of ADOC’s seriously mentally ill population is

foundational         to     remedying       this      element       of   the


                                      37
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 38 of 84



constitutional violation: that ADOC fails to provide

minimally adequate inpatient mental-health treatment to

those who need it.           Without enough RTU and SU beds,

inmates in need of inpatient treatment will necessarily

continue to be housed in units that do not provide them

with the level of treatment they need.               As described in

the   liability     opinion,    “these        practices   also   have     a

downward-spiral effect on the rest of the system: those

who do not get needed treatment often end up in crisis

cells, frequently receive disciplinary sanctions, and may

be placed in segregation, where they have even less

access to treatment and monitoring.”                  Braggs, 257 F.

Supp. 3d at 1206.        Until ADOC creates and implements a

plan to address this need, it will continue to put inmates

with mental illness at a substantial risk of serious

harm.

      The   court   finds    that       the    requirement    that    the

defendants devise a plan to meet the need for inpatient

beds is narrowly drawn, extends no further than necessary




                                   38
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 39 of 84



to remedy the constitutional violation found, and is the

least intrusive means of doing so.



                        B. Treatment Space

                             i. Findings

       Treatment space is out-of-cell space where patients

housed     in    mental-health          units      can     participate    in

counseling        appointments             and     therapeutic       group

activities.       As discussed, the court previously found

that    out-of-cell     time      and      treatment      activities--both

required    components       of    minimally        adequate     inpatient

care--were severely lacking in ADOC’s RTUs and SUs.                      See

Braggs, 257 F. Supp. 3d at 1214.                         “Without bringing

patients out of their cells for counselling sessions,

treatment team meetings, group sessions, and activities,

placement in a ‘mental-health unit’ does no good for

patients who need the highest level of care; careful

observation and treatment cannot happen when confined in

a small cell all day.”          Id.     In the liability phase, the

court    found   that   10     hours       of    structured    therapeutic


                                      39
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 40 of 84



activity and 10 hours of unstructured activity per week

are the standard in mental-health units in prisons around

the country.      See id. at 1215.         Although this standard

“does not necessarily set the constitutional floor, a

substantial deviation from the acceptable professional

standard could support a finding of an Eighth Amendment

violation.”     Id.     (internal citation omitted).

    The parties have since agreed that ADOC will follow

this national standard and provide 10 hours of structured

therapeutic out-of-cell time and 10 hours of unstructured

out-of-cell      time     per     week     to    all     patients         in

mental-health units by March 2020.7               See Psychotherapy

and Confidentiality Stipulations (doc. no. 1899-1). ADOC

has also agreed to offer, at a minimum, psychoeducational

groups,       individual         therapy,         group        therapy,

pharmacotherapy, and activity therapy.                 See id. at 2.

Per the parties’ agreement, sessions must be held in



    7. The court does not have up-to-date information
regarding the status of implementation of this agreement,
but, as stated, assumes that ADOC is complying with all
agreements, per defendants’ representations to the court.
See Mar. 5, 2019, Status Conf. Tr. (doc. no. 2399) at 42.
                                   40
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 41 of 84



settings       that    provide     for       confidentiality,     with       an

exception only where it “is not possible due to safety

concerns, based upon clinical determinations.”                     Id.       at

4-5.     The court previously found that confidentiality is

“a      hallmark       of   and     a        necessary   condition       for

mental-health treatment.”                Braggs, 257 F. Supp. 3d at

1210.       Inmates “often do not feel safe sharing their

mental-health issues in the presence of correctional

officers or other prisoners because what they share with

the mental-health staff may make it easier for others to

exploit them; as a result, the lack of confidentiality

undermines the effectiveness and quality of counseling

sessions.”       Id.    However, the court also found that some

ADOC facilities do not have mental-health offices where

confidential counseling can occur.                  See id.     Plaintiff

expert Dr. Burns credibly opined during her testimony on

inpatient treatment that therapeutic groups should also

be conducted in confidential settings: “it is important

that there not be outside bystanders, but the people in

the group maintain confidentiality within the group with


                                        41
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 42 of 84



one another.”      Apr. 27, 2018, Trial Tr. (doc. no. 2696)

at 127.



                            ii. Dispute

    The    plaintiffs      assert       that   the    treatment    space

currently available at the mental-health treatment hub

prisons    is   inadequate.        For    support,      they   point      to

testimony to that effect by ADOC Director of Psychiatry

Dr. Kern, defense expert Dr. Patterson, and plaintiff

expert    Dr.   Burns.      During      the    liability    trial,     Dr.

Patterson credibly opined that the prisons “don’t have

adequate treatment space” and that “[t]here are issues

with confidentiality.”          Jan. 31, 2017, Trial Tr. (doc.

no. 1277) at 138.          At the hearing on the defendants’

remedial plan for inpatient treatment, Dr. Kern similarly

opined that an increase in confidential treatment space

for RTU and SU patients is necessary.                See Apr. 25, 2018,

Trial Tr. (doc. no. 2695) at 107.              He further stated that

he was unaware of any specific plans by ADOC to remedy

this space problem.          See id.          In addition, Dr. Burns


                                   42
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 43 of 84



testified      specifically       about        certain    examples        of

insufficient space.         For instance, she credibly opined

that    the    SU   at   Kilby   lacks    space     for    confidential

counseling appointments and confidential group therapy.

See Apr. 27, 2018, Trial Tr. (doc. no. 2696) at 132-33.

She     also   credibly    opined       that    ADOC     currently    has

treatment space for only one confidential group at a time

in the Donaldson RTU--which is insufficient to provide

10 hours of structured therapeutic time per week to all

144 inmates housed therein--and for only non-confidential

groups in the Bullock SU.8               See id. at 128-29.           The

plaintiffs assert that failure to require ADOC to remedy

the lack of adequate treatment space would undermine

other    remedial    measures     to    improve    treatment     in   the




    8. Dr. Kern testified that two mental-health groups
could occur simultaneously in the Bullock SU, though did
not opine on whether such an arrangement could ensure
confidentiality. See Apr. 25, 2018, Trial Tr. (doc. no.
2695) at 56. He also testified that the Donaldson RTU
has space for “group activity,” though did not specify
whether that space allows for confidentiality either or
whether it allows for enough simultaneous groups to meet
ADOC’s commitments. Apr. 24, 2018, Trial Tr. (doc. no.
1939) at 42.
                                   43
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 44 of 84



inpatient units. Proceeding without additional treatment

space, they argue, would set ADOC up to fail.

      The defendants’ proposal does not include any plans

regarding treatment space at any of the treatment hubs.

The   defendants     stated     at   the     hearing    on   inpatient

treatment that the sufficiency of space to accommodate

the programming and out-of-cell requirements to which

they have agreed is “a challenge in terms of scheduling”

but not “necessarily ... a concern” for the defendants.

June 18, 2018, Oral Arg. Tr. (doc. no. 1905) at 54-55.

The defendants further stated that ADOC has acquired

‘therapeutic      furniture,’        which     is    furniture      that

restrains patients during therapy sessions and thereby

allows    the    sessions      to    be    conducted      with     fewer

correctional staff.        Id. at 54.



                 iii.    The Court’s Resolution

      The court finds the defendants’ proposal fails to

address adequately the consensus among expert witnesses

that, overall, the mental-health units lack sufficient


                                    44
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 45 of 84



treatment space.           The court will therefore require the

defendants      to   conduct          an    assessment      as     to    how    much

additional treatment space is needed and to propose a

plan to address the additional need.

       Group    therapy,     a    particularly         important          form    of

treatment       in   correctional               institutions       with    finite

resources, see Braggs, 257 F. Supp. 3d at 1211, cannot

occur    unless      there       is    enough       space    and        cannot   be

effective unless that space allows for confidentiality,

see id. at 1210.           In accordance with national standards,

ADOC has agreed to provide significantly more out-of-cell

time than it has previously provided, and in settings

that    provide      for    confidentiality.                To   fulfill        this

commitment, ADOC must have enough space in which to do

so,    but     witnesses      for      both       parties    testified         that

currently it does not.

       Moreover,     the    experts’            opinions    that    ADOC       lacks

sufficient treatment space do not account for the court’s

requirement today that ADOC prepare for the projected

increase in the number of patients referred for inpatient


                                           45
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 46 of 84



care.    If, as Dr. Patterson, Dr. Kern, and Dr. Burns all

testified, the current space is not enough to provide

minimally      adequate       treatment         when      the     existing

mental-health units are at capacity, it is certain to be

insufficient for the additional inpatient beds required

to meet the projected need.

    While     ‘therapeutic        furniture,’         otherwise     called

‘restraining desks’ or ‘restraining chairs,’ is a helpful

addition to ADOC’s mental-health units, the court fails

to see how it addresses the issue of sufficiency of space.

Therapeutic furniture helps to address lack of staff and

reduce    “the    amount     of    security”       necessary      to    run

treatment groups.          Apr. 25, 2018, Trial Tr. (doc. no.

2695)    at   116.     But    this      would   not     appear    to   have

significant      bearing     on   the     amount   of    physical      space

necessary to provide enough confidential treatment to all

patients.

    The court finds that in order to provide minimally

adequate treatment in inpatient units, ADOC must plan for

where it will provide that treatment.                   Failing to do so


                                     46
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 47 of 84



will result in the harm caused by lack of treatment:

“without    out-of-cell       time      and    effective     treatment,

housing     severely       mentally       ill     prisoners       in       a

mental-health unit is tantamount to ‘warehousing’ the

mentally ill.”     Braggs, 257 F. Supp. 3d at 1214 (citation

omitted).      The    court    cannot     tell     from    the   record,

however, how much new space is needed; indeed, out of

deference, this how-much decision should be first tackled

by the defendants.        Accordingly, the court will require

the defendants to assess, in consultation with their

mental-health     experts,     how      much    additional    treatment

space is needed and to produce a plan as to where ADOC

will   provide     out-of-cell       confidential         treatment       to

patients in the SUs and RTUs. The assessment must account

for where all hours of structured out-of-cell treatment

per patient per week can occur and how these spaces will

provide adequate confidentiality to ensure meaningful

treatment in group and individual settings.                It must also

include explicit consideration of the projected increase

in patients identified for inpatient treatment according


                                   47
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 48 of 84



to the expert consensus or according to a new needs

assessment the defendants will conduct, as described

earlier in this opinion.



                         iv. PLRA Findings

    The court now finds that this relief satisfies the

‘need-narrowness-intrusiveness’                 requirement               of

§ 3626(a)(1)(A) of the PLRA.             Without enough treatment

space,   ADOC    will    be   unable     to    provide    a   minimally

adequate amount of therapeutic activities to patients in

mental-health units, undermining one of the remedial

measures most fundamental to remedying the constitutional

violation found.        The court anticipates that additional

treatment space will be necessary, particularly if the

defendants’     plan    to    address    the    need   for    inpatient

treatment includes adding more beds.               However, allowing

the defendants considerable deference, the court does not

require construction of additional treatment space, and

instead takes the narrowest approach of requiring the

defendants to conduct their own assessment and propose


                                   48
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 49 of 84



their own plan.            The court’s requirement is narrowly

drawn, extends no further than necessary to remedy the

constitutional           violation     found,      and     is    the    least

intrusive means of doing so.



                      C. Suicide-Resistant Cells

                                  i. Findings

       The    court      previously     found      that    not    all    ADOC

mental-health unit cells are suicide-resistant.                           See

Braggs, 257 F. Supp. 3d at 1227.              Patients in these units

have repeatedly succeeded in hanging themselves from

tie-off points in the cells.               While it may be impossible

to make any cell fully suicide-proof, the court saw

firsthand during its visit to the Bullock SU in February

2017 that “sprinkler heads are located directly above the

sink    and    the       toilet,    making    it    easy    for    suicidal

prisoners to climb up to tie a ligature on the sprinkler

head.”        Id.     The serious risk of harm posed by the

construction        of    these    cells   was     realized      when   Jamie

Wallace, a mentally ill inmate, took his own life in an


                                      49
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 50 of 84



SU cell shortly after testifying in the liability trial.

“Wallace was left alone for days in an isolated cell in

a treatment unit, where he had enough time to tie a sheet

unnoticed; because his cell was not suicide-proof, he was

able to find a tie-off point from which to hang himself.”

Id. at 1186.



                             ii. Dispute

    The dispute regarding the design of SU cells appears

to be centered on whether the issue should be addressed

now or in a later stage of this litigation.                    In their

briefing, the defendants maintain that this issue is

outside the scope of the remedial phase on inpatient

treatment.          They     contend       that     the     topic         of

suicide-resistant cells in SUs should be addressed when

the parties resolve suicide-prevention matters on the

whole.    See Defendants’ Reply in Support of Proposed

Opinion (doc. no. 1849) at 12.          Meanwhile, the plaintiffs

seek an order now that all cells used for stabilization

placements be made suicide-resistant (that is, without


                                   50
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 51 of 84



tie-off points) and have cell door windows measuring at

least 24 by 18 inches.         See Plaintiffs’ Proposed Opinion

(doc. no. 1840) at 28-29.

       On September 6, 2019, the parties filed stipulations

regarding       suicide-prevention       measures.        See    Suicide

Prevention Stipulations (doc. no. 2606-1).                 Among other

provisions, the stipulations include that “ADOC will

determine, in collaboration with Dr. Mary Perrien, the

appropriate number of suicide resistant cells for each

ADOC major facility.          The number of suicide resistant

cells for each ADOC major facility will be subject to the

approval of the mental health monitor or, if there is not

yet a mental health monitor, Plaintiffs’ expert.”                       Id.

at 6.

       During     an   on-the-record        hearing      about     these

stipulations on December 6, 2019, the plaintiffs stated

that    this    provision    does    not    resolve    the      issue     of

suicide-resistant cells in SUs.             See Dec. 6, 2019, Hr’g

Tr. (doc. no. 2686) at 74-75.            The parties clarified that

defense consultant Dr. Perrien’s analysis will be limited


                                    51
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 52 of 84



to whether ADOC needs to create additional crisis cells,

not whether or which of the existing cells must be made

suicide-resistant.         See id.         Because many of the SU cells

are currently used as crisis cells, and the parties have

already     agreed       that        all     crisis      cells     must     be

suicide-resistant, some SU cells will necessarily be made

suicide-resistant.           However, whether the court should

require    that      the    remaining         SU   cells--as        well    as

additional     SU    cells      that        ADOC   may    create     in    the

future--be suicide-resistant remains in dispute. Despite

the      defendants’         earlier          contention         that      the

suicide-prevention portion of the remedial phase was the

proper    phase     in     which     to     address      this    issue,    the

defendants    presented         no    argument     or    evidence    at    the

December 6 hearing about the parties’ suicide-prevention

agreements that SU cells need not be suicide-resistant.



                    iii. The Court’s Resolution

      Crediting the opinions of both ADOC Director of

Psychiatry Dr. Kern and plaintiff expert Dr. Burns, and


                                      52
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 53 of 84



with no contradicting evidence, the court finds that all

SU cells must be suicide-resistant.              See Apr. 25, 2018,

Trial Tr. (doc. no. 2695) at 107; Apr. 27, 2018, Trial

Tr. (doc. no. 2696) at 126.             Neither in this portion of

the     remedial      phase      nor      in     the      hearing         on

suicide-prevention       measures       generally      did   defendants

make    any   substantive     argument     or   present      any   expert

testimony that this measure is unnecessary.

       SU cells are intended to house patients “who are

suffering     from   acute    mental-health       problems--such          as

acute psychosis or other conditions causing an acute risk

of self-harm--and have not been stabilized through other

interventions.”       Braggs, 257 F. Supp. 3d at 1183.                    To

address the obvious and substantial risk of serious harm

to these patients, ADOC must eliminate the structural

elements that enable patients to commit suicide while

housed in cells intended for intensive treatment.                   Cells

shall be considered suicide-resistant if they meet the

requirements to which the parties have already agreed

under their suicide-prevention agreement, see Suicide


                                   53
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 54 of 84



Prevention     Stipulations        (doc.     no.       2606-1)       at     6.9

Alternatively, the court is willing to consider other

equally      effective         measures      to        make     SU        cells

suicide-resistant, should the defendants have a different

proposal.



                          iv. PLRA Findings

    This               relief                satisfies                      the

‘needs-narrowness-intrusiveness’                   requirement               of

§ 3626(a)(1)(A)      of    the    PLRA.      Making       all    SU       cells

suicide-resistant         is     essential        to    addressing          the

substantial risk of fatal harm to patients who are placed

in these cells precisely because they are likely to

engage in self-harm.           As discussed, the defendants have

already agreed that SU cells used as suicide watch must



    9. The suicide-prevention stipulations include that
“[s]uicide watch cells shall be considered suicide
resistant if they meet the requirements set forth in
section III(B) of the ADA Report.” Suicide Prevention
Stipulations (doc. no. 2606-1) at 6. This stipulation
references    the    standards    for    making    cells
suicide-resistant outlined by consultants as part of
their evaluation of ADOC’s facilities in Phase I of this
case. See ADA Report (doc. no. 2635-1) at 42.
                                   54
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 55 of 84



be suicide-resistant. The relief required is, therefore,

narrowly drawn to include only the remaining SU cells as

well as any additional SU cells that ADOC proposes to

create in response to today’s remedial order.                       The court

also defers to the metrics to which the defendants have

already agreed under the suicide-prevention agreement to

ensure    a     cell     is    suicide-resistant.             See    Suicide

Prevention Stipulations (doc. no. 2606-1) at 6.                       As the

court     has    previously          held,    “where,    as     here,       the

provisions of relief ordered by a court are adopted from

an agreement jointly drafted and reached by the parties,

it is compelling evidence that the provisions comply with

the needs-narrowness-intrusiveness criteria.”                       Braggs v.

Dunn,    383    F.     Supp.   3d    1218,    1253   (M.D.     Ala.     2019)

(Thompson, J.) (citations omitted).                     Nonetheless, the

court    also    leaves       open    the    possibility      for    ADOC    to

propose    alternative         measures      to   meet   the    same    end,

allowing even more flexibility.                   The court finds that

this relief is narrowly drawn, extends no further than




                                       55
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 56 of 84



necessary to remedy the constitutional violation found,

and is the least intrusive means of doing so.



                        D. Heat Management

                              i. Findings

       It   is   undisputed    that       patients     on   psychotropic

medications       are   at    risk        of   overheating,    as    such

medications “impact a person’s temperature regulation

center, and ... make[] them prone to things like heat

stroke, heat prostration, and in severe cases, death.”

Apr. 27, 2018, Trial Tr. (doc. no. 1817) at 120 (Dr.

Burns testifying).       Plaintiff expert Dr. Burns explained

that    psychotropic      medications          cause   individuals        to

overheat without their realizing it, such that “it is

difficult to expect that they would be able to recognize

when they need to seek assistance ....”                Id. at 133.    The

danger of overheating is an “important reason” why ADOC

Director of Psychiatry Dr. Kern agreed that RTUs and SUs

should be air-conditioned.                Apr. 25, 2018, Trial Tr.

(doc. no. 2695) at 105.              While Tutwiler and Bullock’s


                                     56
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 57 of 84



mental-health units are apparently air-conditioned, see

June 18, 2018, Oral Arg. Tr. (doc. no. 1905) at 64-65,

Donaldson, the site of mental-health units housing as

many as 96 patients total, is not, see id. at 66.                     It is

not clear whether Kilby, which has 16 SU beds, is air-

conditioned.



                             ii. Dispute

      To address this serious risk, the plaintiffs seek an

order     requiring      the      defendants        to     install      air

conditioning     in    all   inpatient      treatment       units.      The

defendants, however, again argue that the issue of heat

management is outside the scope of this remedial phase.

The     defendants    further      insist    that        installing     air

conditioning is an unnecessarily burdensome task and that

inmates      experiencing         overheating        can       use      the

accommodations        procedure     under     the        Americans     with

Disabilities Act (ADA), 42 U.S.C. § 12131 et seq., to

request and obtain relief.           Through that procedure, the

defendants     assert,       an   individual        in     need   of      an


                                   57
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 58 of 84



accommodation due to their heat sensitivity may make a

request for an accommodation.              See Joint Report (doc. no.

1650) at 1.         Upon making such a request, the inmate

“should be evaluated by qualified medical clinicians, in

consultation with the inmate’s mental health provider,

to determine if an accommodation is appropriate.”                      Id.

at 1.    If an accommodation is determined to be medically

appropriate, “then ADOC should grant and implement that

accommodation.”          Id. at 2.        The defendants do not give

details as to what that accommodation may be.

        This procedure, the plaintiffs argue, is inadequate

because,       as   explained       by    Dr.   Burns,    patients        on

psychotropic medications are typically not aware that

they are overheating and in need of any accommodation.

The plaintiffs further contend that, even if a patient

were     to    utilize        the   accommodations       process,      the

accommodation may still be inadequate--should a clinician

determine the required accommodation is to move that

patient       out   of   an    inpatient     treatment    unit    to      an

air-conditioned unit, he or she may no longer receive


                                     58
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 59 of 84



residential-level mental-health treatment.                    See Apr. 27,

2018, Trial Tr. (doc. no. 1817) at 125.                    Thus, use of the

ADA   procedure        may     require      a    trade-off    between     air

conditioning       and       inpatient      mental-health          treatment.

Further, the plaintiffs argue, with nearly 100 % of

patients in inpatient treatment units taking psychotropic

medication,       in     the    event       that     all    residents      are

clinically        determined          to    require        air-conditioned

housing, it is unclear how ADOC would accommodate the

need.

      In   addition      to    the    ADA       process,   the     defendants

pointed during the hearing on inpatient treatment to

ADOC’s existing heat-management policy, which provides

for regular monitoring of the temperature in segregation

units when the outside temperature is higher than 80

degrees.     Joint Ex. 118, Admin. Reg. § 619 (doc. no.

1038-141)    at    2.         Per    this   regulation,       if    the   cell

temperature detected exceeds 90 degrees in a segregation

unit, staff must automatically provide accommodations

such as using fans to increase ventilation and airflow,


                                       59
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 60 of 84



providing         increased       amounts      of    fluids    and    ice,     and

allowing additional showers to provide cooling.                           See id.

These       requirements      do    not      appear    to     extend      to   the

mental-health            units,    however.          Instead,       the   policy

broadly      states       that:    “The     Director     of    Treatment       and

Wardens will ensure that measures to reduce sun/heat

exposure risks for inmates taking psychotropic medication

are initiated and maintained at all ADOC institutions.”

Id.    The policy also requires that nurses conduct inmate

education         with    those    on     psychotropic        medications      by

informing them of the risks of overheating, and that, in

some situations, inmates be provided sunscreen.                           Id. at

2-3.



                     iii. The Court’s Resolution

       As    an    initial        matter,      the     court    rejects        the

defendants’ position that this issue is outside the scope

of the inpatient treatment remedy, for maintaining a safe

environment         for    patients       is    essential      to    providing

minimally adequate care.                  While the court will not at


                                        60
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 61 of 84



this time require ADOC to install air conditioning in all

mental-health      units,      the      court   will     require      the

defendants to create a heat management plan to address

the substantial risk of serious harm to patients on

psychotropic medications in these units.

    The court has serious doubts about ADOC’s ability to

adequately address the risk to patients through means

less than air conditioning.             The court agrees with the

plaintiffs     that     the     ADA      process     cannot     protect

individuals who do not realize when they are overheating

and, thus, do not know to request an accommodation.

Further, with nearly 100 % of patients in mental-health

units   taking    psychotropic        medications,      accommodating

individual patients by moving them into air-conditioned

units one by one is both illogical and inadequate if it

results in their loss of inpatient care.               In fact, as the

plaintiffs rightly noted, to do so may even be impossible

as it would likely require the rehousing of entire units

of patients.




                                   61
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 62 of 84



       The court is very concerned about the near certainty

of these logistical impediments to ensuring adequate

temperatures         in      these    units     while       simultaneously

providing inpatient treatment to all who need it.                     ADOC’s

failure to fulfill one of these requirements in pursuit

of     fulfilling      the    other    will    result       in    additional

violations of either the ADA, or of the Eighth Amendment,

or both.        Nonetheless, in deference to the defendants,

the court will order them simply to devise a plan and

procedures to address the serious risk posed by high

temperatures in the mental-health units.                    The defendants

should specifically address the court’s concerns about

accommodating        individuals       who    do    not    know    they   are

overheating,         the     risk     that    those       accommodated       by

reassignment to air-conditioned housing will lose access

to    their     inpatient      mental-health        treatment,      and   the

logistics of providing adequate accommodations to an

entire unit at once.           To the extent that ADOC intends to

rely      on    measures      short     of    air     conditioning,       the

defendants should give details as to how the measures


                                       62
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 63 of 84



they propose will ensure temperatures safe for patients

on psychotropic medications. For example, the defendants

say that, if a segregation cell temperature exceeds 90

degrees, staff will automatically provide fans, increase

amounts of fluids and ice provided to the inmate, and

allow additional showers.              However, the defendants have

provided       no   information        of   how    ADOC   will    reliably

determine when a particular cell exceeds 90 degrees and

no information of how ADOC will determine, should a cell

exceed 90 degrees, whether the measures it has taken have

been      adequate        to    prevent     a     particular     patient’s

overheating, for, depending on how extreme the weather

conditions are, the measures may or may not be adequate

to     redress      the    above-90-degree         temperature.          The

defendants       should        also   evaluate     the    feasibility        of

installing air conditioning in the mental-health units

in any of the new facilities the ADOC plans to construct.




                                       63
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 64 of 84



                          iv. PLRA Findings

    The court now finds that this relief satisfies the

‘needs-narrowness-intrusiveness’                  requirement             of

§ 3626(a)(1)(A) of the PLRA.            First, addressing the risk

of overheating is essential to ensuring the safety of

those in inpatient units and, through the promulgation

of its existing policies, ADOC itself has acknowledged

that risk.     Second, ADOC has already adequately addressed

the issue of heat management in Tutwiler and Bullock

mental-health units by installing air conditioning.                   The

relief    required     is    therefore     limited     to   the    units

containing inpatient beds at Donaldson, and possibly at

Kilby, and any additional mental-health units ADOC may

create    at     other      prisons,      including      those     newly

constructed.     Third, the court finds the relief the least

intrusive      possible     as   it     gives    the   defendants         an

opportunity to devise a solution.                The court therefore

finds that this relief is narrowly drawn, extends no

further   than    necessary      to     remedy   the   constitutional




                                   64
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 65 of 84



violation found, and is the least intrusive means of

doing so.



                     E. Admissions Criteria

                             i. Findings

      In the liability opinion, the court credited defense

expert Patterson’s opinion that the RTU admission (and

discharge)    process       is   flawed    and   that    these     flaws

contribute to under-identification of inmates needing

residential treatment.           See Braggs, 257 F. Supp. 3d at

1205.   In particular, inmates repeatedly sent to the SU

should be considered for a higher level of care, such as

the RTU, to receive longer-term intensive treatment.                  See

id.     Instead,     the    court    found    that    ADOC   regularly

releases these individuals to general population, and

they consequently cycle between general population and

crisis placements.         See id.   This pattern contributes to

ADOC’s failure to provide inpatient treatment to those

who need it, despite the existence of empty inpatient

treatment beds.      See id.


                                    65
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 66 of 84




                                ii. Dispute

       Since       the   briefing      in    this    remedial   phase,   the

parties have reached several stipulations addressing this

topic.         The       stipulations        about     psychotherapy     and

confidentiality (doc. no. 1899-1) appear to directly

address the plaintiffs’ concerns that the defendants

should be clear in their policies about the following:

whether inmates can move between the various levels of

care, what the possible discharge placements are from

each level of care, that inmates can enter into the

continuum of inpatient care at any level, that stays in

SUs should be brief, that some inmates may remain in RTUs

indefinitely, and that prolonged SU placements should

lead    to     a    higher     level    of    inpatient    care.       These

stipulations also outline the types of services patients

will receive in SUs and RTUs, including the number of

clinical encounters and counseling sessions, and provide

processes for ensuring periodic re-evaluation of the

appropriateness           of    a   patient’s         current    level    of


                                        66
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 67 of 84



treatment.          See id.    The parties have also reached other

stipulations to improve continuity of care, including,

for example, that treatment teams will meet to review and

update treatment plans during any movement between, in,

or     out    of    any     inpatient      unit.       See   Individualized

Treatment Planning Stipulations (doc. no. 1865-1) at 15.

       The remaining dispute under the topic of admissions

to mental-health units is about the admissions criteria

themselves.           The     defendants’         proposed   plan    does    not

include a plan to change the existing criteria.                              The

defendants          argue     that       ADOC’s    current    criteria       are

adequate           because        they     were      not     found    to      be

constitutionally deficient.                    The plaintiffs urge the

court        to    require     the       defendants    to    establish       new

admissions criteria.               They argue the existing criteria

are inadequate on their face, resulting in the flawed RTU

admission management the court described in the liability

opinion.           See Braggs, 257 F. Supp. 3d at 1205.                      The

plaintiffs          point    to    Dr. Burns’s        testimony      that,    in

general, admissions and discharge criteria in inpatient


                                          67
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 68 of 84



care units should be sufficiently clear such that both

patients and staff know what to expect in each level.

See Apr. 27, 2018, Trial Tr. (doc. no. 1817) at 26-27,

30.   According to Dr. Burns, clear criteria help staff

determine    when    they    should     make    referrals,      who       is

eligible for transfer to an RTU or SU, how long patients

are anticipated to stay in any given environment, and how

patients should spend their time in each environment.

See id. at 26-27.            For patients, she opined, clear

criteria help them understand what is required for them

to move from more restrictive housing placements--SU and

the lower RTU levels--to less restrictive environments.

See id. at 29-31.           The plaintiffs assert that ADOC’s

existing RTU criteria, see Joint Ex. 135, Admin. Reg. §

633 (doc. no. 1038-167),10 are “so vague to be basically


    10. The existing administrative regulations provide
the following criteria for each RTU level: (1) RTU level
one   is   for  patients   “experiencing   problems   in
functioning” and/or “demonstrating the inability to
control impulses” as well as those admitted to the RTU
and awaiting an evaluation; (2) RTU level two is for
patients “unable to participate in total RTU program due
to limited impulse control” or “cognitive impairment,”
as well as those “who could benefit from less intensive

                                   68
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 69 of 84



meaningless.”      June 18, 2018, Oral Arg. Tr. (doc.                 no.

1905) at 77.

    The defendants agree with the plaintiffs that ADOC’s

existing criteria are “loose” and “not detailed.”                   June

18, 2018, Oral Arg. Tr. (doc. no. 1905) at 79.                  However,

they assert that, because the determination of what level

of treatment a patient requires is a clinical one, the

criteria should have this level of flexibility.                  See id.



                   iii. The Court’s Resolution

    Without expert testimony as to the adequacy of ADOC’s

existing admissions criteria, the court cannot, at this

time, find the criteria inadequate.                 The court finds

credible     Dr.    Burns’s      testimony       that,     to     ensure

consistency in referral and discharge decisions, the



treatment involvement and small group interaction”; and
(3) RTU level three is for “[i]nmates able to follow
simple concrete instructions,” “[i]nmates, with support,
able to comprehend and comply with institutional
regulations,” “inmates able to tolerate low stress
activities in group situations” and “inmates [who] have
no recent episode of violent behavior toward self or
others.”   Joint Ex. 135, Admin. Reg. § 633 (doc. no.
1038-167) at 18.
                                   69
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 70 of 84



criteria     should      clearly        describe        what     level    of

functioning and need each level of inpatient care is

intended   to   address.         However,    the        court    lacks    the

clinical    expertise      to    extrapolate       from        Dr.   Burns’s

opinion as to exactly how ADOC’s existing policies are

inadequate.       The    court    is    unable     to    determine       when

consistency must give way to flexibility and vice versa,

for the court, using its common sense, sees value in both

consistency     and     flexibility.        Therefore,           the    court

declines to enter a remedial order on the issue at this

time.   The court believes that the plaintiffs are asking

the court to delve too much into detailed discretionary

clinical judgment.        The court also believes it is wise

to wait and see how the various stipulations to which the

parties have agreed play out, albeit perhaps indirectly,

with regard to issue of RTU admission; it may be that the

deficiencies the plaintiffs have identified will resolve

themselves.           Otherwise,        monitoring        might        reveal

deficiencies, if any.




                                   70
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 71 of 84




                              F. Privileges

                                i. Findings

       In the liability opinion, the court found that, due

to    “an      unduly   harsh    and    punitive     practice     limiting

property,” patients in mental-health units “do not have

books to read or other things to keep them engaged while

spending the vast majority of their time in their cells.”

Braggs, F. Supp. 3d 1171 at 1214-15. This practice “makes

mental-health units far from therapeutic and exacerbates

prisoners’ idleness.”            Id. at 1214.       The court observed

firsthand during its visits to Bullock and Donaldson that

in       the      inpatient        units,       “the      majority           of

prisoners ... were lying in their cells, often in a fetal

position and facing the wall” with “no way to engage in

any remotely meaningful activity in the cell.”                      Id. at

1215.




                                       71
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 72 of 84



                                ii. Dispute

       The parties again disagree on whether the defendants

are obligated to remedy this issue.               The defendants’ plan

makes no mention of privileges or access to property for

patients    housed       in     the   mental-health       units.      The

defendants maintain that the issue is outside the scope

of this remedial phase.               The existing administrative

regulations provide some guidance as to what privileges

patients can expect in each level of the RTU,11 including

regarding     the     location        of      meals     and    medication

administration.          See Joint Ex. 135, Admin. Reg. § 633

(doc. no. 1038-167) at 18.                 The regulations also state

that    patients    in    RTU    level      one   may   have   “[l]imited

personal property,” in RTU level two may have “[p]roperty

greater than that of Level 1 inmates but less than that

of Level 3 inmates,” and in RTU level three may have “the

same    property    as     general     population       inmates,”    with

possible limitations on cans or caffeinated coffee.                   Id.




    11. This regulation includes a level four RTU, which
appears to no longer exist.
                                      72
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 73 of 84



    The plaintiffs argue that the liability findings

support a remedial order that the defendants define the

privileges and access to property to which patients in

the mental-health units are entitled.                 The plaintiffs

point to Dr. Burns’s testimony that the following issues

should be “thought through ahead of time and spelled

out,” see Apr. 27, 2018, Trial Tr. (doc. no. 2696) at 63,

for each level of inpatient care: which types of property

patients can have; whether and with what restrictions

patients are entitled to visitation, phone, mail, and

commissary privileges; whether patients can leave their

cells without handcuffs and shackles; which patients must

participate      in    group      activity      using      therapeutic

furniture; and whether patients are required to eat in

their cells.



                   iii.    The Court’s Resolution

    The court declines to enter the order the plaintiffs

seek requiring the defendants to define privileges in the

inpatient units.      While the court is very concerned about


                                   73
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 74 of 84



the     detrimental        effects         of   in-cell       idleness      in

particular, ADOC already has a policy in place allowing

privileges in these units.             In addition, like admissions

criteria,      the    court     recognizes           that   entitlement     to

privileges must be based on clinical determinations.                        As

Dr. Burns credibly testified, the privileges to which

patients are entitled are based on “level of functioning”

and “clinical condition.”              Apr. 27, 2018, Trial Tr. at

88. While the harsh lack of property the court previously

observed in mental-health units is deeply concerning, the

court    assumes      that,     as   part       of    improved      treatment

planning       in    inpatient       units,      clinicians         will   now

recommend appropriate in-cell activities for patients and

that    ADOC     personnel      will    carry        out    these    clinical

recommendations.          In short, the court believes this issue

should, and will, be addressed as part of the overall

improved treatment planning that will result from other

remedial measures.

       As discussed, it is clear that depriving patients of

things      to       do    in    cell--such            as    reading       and


                                      74
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 75 of 84



writing--undermines the therapeutic nature of the units.

Without any privileges, the mental-health units will

remain ‘segregation-like,’ which the court has already

found   to   cause    worsening      symptoms      for   mentally      ill

inmates and underutilization of residential treatment.

However,     the   court    will    not    take    on    the   role       of

mental-health      staff    by     entering     extremely      detailed

remedial orders in this regard.             Instead, to the extent

these deficiencies still remain, they could be addressed

through monitoring.



                         G. Natural Light

                             i. Findings

    It is undisputed that access to natural light has

positive effects on both mental and physical health.

Plaintiff expert Dr. Burns testified during the inpatient

treatment    hearing    that     exposure     to   natural     light      is

“important for mental health and well-being” as well as

“for vitamin reasons.”         Apr. 27, 2018, Trial Tr. at 126.

Dr. Kern testified that it is “a good general plan to


                                   75
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 76 of 84



increase natural light” in mental-health units. Apr. 25,

2018, Trial Tr. (doc. no. 2695) at 106.



                                ii. Dispute

       Relying on Dr. Burns’s testimony, the plaintiffs seek

an order requiring the defendants to “ensure that all

mental-health units within ADOC have adequate natural

lighting.”       Plaintiffs’ Proposed Opinion (doc. no. 1840)

at 28.      The plaintiffs also assert that natural light is

important to improve the segregation-like atmosphere in

inpatient treatment units.             See June 18, 2018, Oral Arg.

Tr. (doc. no. 1905) at 62.                 The defendants again argue

that the issue is outside the scope of the inpatient

treatment remedy.



                    iii.    The Court’s Resolution

       As the court held in the liability opinion, patients

in     mental-health       units     “are     at   a   higher     risk       of

decompensation ... if their housing environment is not

therapeutic.”         Braggs, 257 F. Supp. 3d at 1212.                Thus,


                                      76
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 77 of 84



in renovating existing prisons under the Phase 1 ADA plan

and building new ones, ADOC should take into account the

important    effect     of     natural     light    on    the     overall

environment of mental-health units and the health of

those residing therein.            The court will not enter a

remedial order on this issue, however, as the record does

not contain sufficient evidence for the court to find

that requiring ADOC to provide more natural light in the

units       meets      the       needs-narrowness-intrusiveness

requirement of the PLRA, 18 U.S.C. § 3626(a)(1)(A).



    H. Additional Training for Correctional Officers

                             i. Findings

    As   discussed,      the    court     found    in    the    liability

opinion that ADOC fails to identify those in need of

treatment both during and after the intake process.                       A

functioning identification system relies, in part, on the

ability of correctional officers to observe and identify

mental-health       symptoms        and     refer        inmates      for

mental-health care.          See Braggs, 257 F. Supp. 3d at


                                   77
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 78 of 84



1203-1204.      For this to happen, facilities must have

sufficient correctional staffing, but also, officers must

know how to recognize behavior related to mental illness.

In the liability trial, plaintiff expert Dr. Craig Haney

credibly opined that training correctional officers to

identify     mental-health       symptoms     and    make     referrals

improves the accessibility of mental-health care.                     See

Jan. 19, 2017, Trial Tr. (doc. no. 1266) at 30-31.                        On

the other end, plaintiff expert Dr. Burns testified that

correctional staff interacting directly with patients who

have made it into inpatient units should receive training

on specific skills for working in those units.                 See Apr.

27, 2018, Trial Tr. (doc. no. 2696) at 131-32.



                             ii. Dispute

    Prior to the hearing on inpatient treatment, the

parties agreed to stipulations regarding training for

“[a]ll persons working within any ADOC major facility who

have any direct contact with inmates.”                   See Referral

Stipulations (doc. no. 1821-1) at 1.                Pursuant to these


                                   78
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 79 of 84



stipulations, ADOC and its mental-health vendor were to

develop     a     ‘Comprehensive         Mental    Health      Training

Curriculum’ to include curricula about identifying mental

illness,    the   mental-health         services   available      within

ADOC, and the process for referring inmates for mental

health evaluations.          See id. at 2-3.           The agreement

requires that plaintiff expert Dr. Burns review this

proposal and that ADOC implement the finalized training

no later than February 1, 2019.                See id. at 3.          All

correctional staff must complete the training within 30

days of assignment to a major ADOC facility.                See id. at

6-7.    In an on-the-record hearing on December 6, 2019,

the parties represented that, while this training had not

been finalized, it was likely to be approved by Dr. Burns

shortly thereafter.        See Dec. 6, 2019, Status Conf. Tr.

(doc. no. 2686) at 62.

       In their proposal, filed before this stipulation,

the defendants propose training correctional staff in the

new mental-health classification system, including about

proper documentation in treatment plans and progress


                                   79
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 80 of 84



notes.        See Defendants’ Phase 2A Proposed Remedial Plan

on Identification, Classification, and Residential Unit

Out-of-Cell Time and Treatment (doc. no. 1594) at 21.

This new training would not be implemented until all of

the court’s remedial orders have been entered.                      In the

interim, the defendants propose continuing to provide the

training prescribed by existing ADOC regulations.                        See

id.     These regulations prescribe a two-day training for

staff     routinely      assigned     to   SU,   RTU,    infirmary,      and

segregation units, which includes topics such as “crisis

intervention          strategies,”         “confidentiality,”            and

“watches and the use of restraints for mental health

reasons.”        Joint Ex. 98, Admin. Reg. § 608 (doc. no.

1038-120) at 3-4.

       The plaintiffs argue that the training included in

the defendants’ original proposal is insufficient because

it     does     not   include     additional       training     for    ADOC

correctional staff working in mental-health units.                       The

plaintiffs assert that training should ensure staff have

“enhanced        interpersonal         communication         and      crisis


                                      80
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 81 of 84



de-escalation skills,” “a better understanding of the

symptoms of mental illness” and knowledge of how “to use

restraints.”         Plaintiffs’ Proposed Opinion (doc. no.

1840)    at    29.      Despite      the    stipulation         creating   a

‘Comprehensive Mental Health Training,’ the issue of

specific training for officers in mental-health units

remains unresolved according to representations made by

the plaintiffs during the December 6, 2019, hearing.                     See

Dec. 6, 2019, Hr’g Tr. (doc. no. 2686) at 67.



                     iii. The Court’s Resolution

    The court agrees with the plaintiffs that training

correctional officers is important to implementing the

remedial measures and ensuring a functional mental-health

care system.         The court fails to see, however, how the

existing training and the nearly finalized ‘Comprehensive

Mental     Health       Training      Curriculum’          do     not,     in

combination,         address   the        topics    requested      by    the

plaintiffs; assuming the topics in the existing training

continue      to   be   included,     every        topic   on    which   the


                                     81
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 82 of 84



plaintiffs assert correctional officers in RTUs and SUs

should be trained appears to be included.                       The court

defers    its    determination      of   this    issue    to     when     it

determines, in the fall of 2020, whether the parties’

agreements and stipulations regarding training meet the

requirements of the PLRA, 18 U.S.C. § 3626(a)(1)(A).



                           I. Monitoring

                             i. Dispute

      The plaintiffs seek an order appointing a security

and   a   mental-health       monitor,      to    be     paid     by    the

defendants, and giving those monitors the authority to

“visit the facilities, speak with staff and prisoners,

review    logs    and   other    documents,      as    necessary,         to

determine whether prisoners are being timely referred and

transferred to mental-health units; whether there are

delays or waitlists for transfers to mental-health units;

how long prisoners are staying in mental-health units;

to which types of units prisoners are discharged from

mental-health units; how long prisoners with serious


                                   82
     Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 83 of 84



mental illness remain in segregation; and whether there

are       any     obstacles       to        achieving     constitutional

compliance.”           Plaintiffs’ Proposed Opinion (doc. no.

1840) at 30-31.         The plaintiffs propose that the monitors

be allowed to conduct a variety of evaluations to assess

these      issues.        The   plaintiffs       also    seek     an   order

requiring       ADOC    to   produce        multiple    monthly   reports,

ranging from caseload statistics to duty logs.                           “To

ensure the eventual transition of monitoring” to the

Office of Health Services (OHS), the plaintiffs propose

including OHS staff in these monitoring processes. Id.

at 38.

       The defendants assert that the court should require

no     monitoring      or    reporting       because    ADOC    should       be

accorded deference in the implementation of changes to

inpatient treatment units and because the requirement the

plaintiffs seek is overly burdensome.




                                       83
  Case 2:14-cv-00601-MHT-JTA Document 2822 Filed 05/29/20 Page 84 of 84



                  ii.    The Court’s Resolution

    The court agrees with the plaintiffs that it is

necessary    to   devise       a    monitoring         scheme      to    ensure

compliance    with      the    remedies        the   court      will     order.

However, the court will reserve the issue of monitoring

at this time for a global monitoring resolution at a

later date.

                                     ***

    Therefore, with regard to inpatient mental-health

treatment and as discussed and outlined above, it is

ORDERED that, on or before 5:00 p.m. on July 1, 2020, the

defendants, with input from their experts, are to submit

the following to the court:                 (1) a plan to ensure the

creation of more and adequate inpatient treatment beds;

(2) a plan to ensure the creation of more and adequate

treatment    space;      (3)    a    plan      to    make    all    SU    cells

suicide-resistant;        and       (4)    a    plan    to    manage       high

temperatures for patients on psychotropic medication.

    DONE, this the 29th day of May, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE

                                     84
